Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 01/28/2022 have been fully considered but they are not persuasive.
Based on the new ground of rejection necessitated by the amendment, the claims 1, 7 and 9 are rejected over Shen I in view of Kumar in view of Wang and in view of Chatterjee. The primary reference Shen I teaches most of the limitations and Kumar teaches “performing transfer learning and zero-shot learning to obtain a semantic layer”. Since Shen I already teaches “learning” and “space data”, combining transfer learning of Kumar is proper. (MPEP 2143. I. Exemplary Rationales (A) Combining prior art elements according to known methods to yield predictable results) 
Regarding Wang reference, Shen I already teaches “on the measured space-activity data to obtain measured state-related parameters of the at least one satellite” part. The rejection combines “performing manifold learning” part from Wang. The combination is proper for the same reason as above.
Similarly, regarding Chatterjee reference, the combination of Shen I and Kumar teaches “performing game reasoning [[based on a Markov game model]] to predict satellite behavior of the at least one satellite and management of the plurality of space sensing assets according to the semantic layer and the modeled state uncertainty and uncertainty propagation” part. The rejection combines “Markov game model” part from Chatterjee. The combination is proper for the same reason as above. See details in 103 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Pursuit-evasion games with information uncertainties for elusive orbital maneuver and space object tracking”, hereinafter Shen I) in view of Kumar et al. (US 20190303703 A1  hereinafter Kumar) in view of Wang et al. (CN109977871A, hereinafter Wang) further in view of Chatterjee et al. (“Propagating mixed uncertainties in cyber attacker payoffs: Exploration of two-phase Monte Carlo sampling and probability bounds analysis”, hereinafter Chatterjee) 
Regarding Claim 1
Shen I teaches
A method for rapid discovery of satellite behavior, applied to a pursuit-evasion (PE) system including at least one satellite and a plurality of space sensing assets, comprising: ([Abstract] “This paper develops and evaluates a pursuit-evasion (PE) game approach for elusive orbital maneuver and space object tracking.”)
-performing learning [[..]] using space data information, wherein the space data information includes simulated space data based on a physical model;([3] “It refers to a family of iterative learning algorithms. “; [6. Conclusion] “GEO satellite has been simulated to demonstrate the PE game theoretic approach.”; [2.SPACECRAFT SYSTEM STATES AND DYNAMICS] “In the analysis of the game-theoretic satellite control analysis, we use the following states to describe the kinematics and dynamics of the spacecraft.”; “kinematics and dynamics” reads on “physical model”)
-obtaining measured space-activity data of the at least one satellite from the plurality of space sensing assets; ([1. Introduction] “SSA includes elements of the Dynamic Data-Driven Application System paradigm with models (e.g., orbital mechanics), measurements (e.g., space-based optical sensors), computational software (e.g. tracking), and application-based systems coordination. … In the optimal control setup, the states (positions and velocities) of space objects are computed (filtered) based on the sensor measurements [4, 5].” [4. Orbital Propagators] “These models are widely used in satellite tracking software and support the current NORAD two-line element (TLE) data.”)
-[[performing manifold learning]] on the measured space-activity data to obtain measured state-related parameters of the at least one satellite; ([2. SPACECRAFT SYSTEM STATES AND DYNAMICS] “In the analysis of the game-theoretic satellite control analysis, we use the following states to describe the kinematics and dynamics of the spacecraft.”; [Figure 1] discloses the state parameters; [3] “The results of tracking are the estimated satellite states and the covariance matrix P.”; “covariance matrix” implies that it discloses “state-related parameters”. )
-modeling state uncertainty and uncertainty propagation of the at least one satellite based on the measured state-related parameters ([3] “In our dynamic PE game model, each player P (purser, the observer) or E (evader, the elusive spacecraft to be tracked) has its own system states and state transitions: … The cost functions of the game are based on the uncertainties of the tracking results. In this paper, we exploit our consensus-based filters [10]. The results of tracking are the estimated satellite states and the covariance matrix P.” [4] “In this section, we used the simplified perturbations models (SDP4 and SGP4) [18] as a baseline propagator and added additional terms to model the maneuver effects.”)
-performing game reasoning [[based on a Markov game model]] to predict satellite behavior of the at least one satellite and management of the plurality of space sensing assets [[according to the semantic layer]] and the modeled state uncertainty and uncertainty propagation,([3] “The tracking system (x, x̂ and P) are in the ECI coordinate system while game reasoning is carried out in the ENU coordinate system with system states r, v, γ, ζ, ξ (longitude), ϕ (latitude) and thrust controls α, β (Figure 1). Then, applying Shannon’s entropy function from the information theory to calculate the amount of uncertainty [11, 12] is:”) the satellite behavior including one or more of: a position of the at least one satellite relative to the observing station, a velocity, an orbital energy, or an angular momentum of the at least one satellite.
	Shen I does not appear to distinctly disclose
-performing transfer learning and zero-shot learning to obtain a semantic layer 
	However, Kumar teaches
-performing transfer learning and zero-shot learning to obtain a semantic layer
([0082] “Therefore we propose a customized zero-shot learning model.”
[0083] “In traditional zero-shot learning tasks such as visual recognition, a semantic space is first created using auxiliary information sources”; [Fig. 4] discloses the performing zero-shot learning; “semantic space” reads on “semantic layer”; )
	[EXAMINER NOTE: Note, zero-shot learning is another extreme variant of transfer learning, which relies on no labeled examples to learn a task. (https://hub.packtpub.com/5-types-of-deep-transfer-learning/) Therefore, “zero-shot learning” reads on “transfer learning and zero-shot learning”.]
-according to the semantic layer ([0083] “In traditional zero-shot learning tasks such as visual recognition, a semantic space is first created using auxiliary information sources”; [Fig. 4] discloses the performing zero-shot learning; “semantic space” reads on “semantic layer”; )
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the satellite tracking system of Shen I with zero-shot learning of Kumar to improve efficiency and accuracy of satellite behavior prediction. ([0165] “FIG. 18 provides a system diagram of a system used to improve the efficiency and accuracy of computer-based labeling technology that automatically labels satellite data to determine land covers.”)
	The combination of Shen I and Kumar does not appear to distinctly disclose
- performing manifold learning on the measured space-activity data 
	However, Wang teaches
- performing manifold learning on the measured space-activity data ([0007] “In addition to the above-mentioned satellite and radar information, it is also necessary to further mine the identification information contained in the broadband radar HRRP data to improve the accuracy of satellite identification. … the third is to use machine learning algorithms to extract the dimensionality reduction features of HRRP, such as main Principal Component Analysis (PCA), dictionary learning, manifold learning, etc.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the satellite tracking system of Shen I and Kumar with manifold learning of Wang to obtain valid features thereby improving the accuracy of satellite behavior prediction. ([0029] “(3)The present invention is driven by data, adopts deep learning technology with multi-layer neural network as the core, and automatically extracts the effective features of the data through the learning and training of the network, gets rid of the uncertainty of artificial feature design, extraction and selection, and simplifies the target recognition process greatly reduces the cost of feature design and improves the accuracy of target recognition.”)
	The combination of Shen I, Kumar and Wang does not appear to distinctly disclose:
-performing game reasoning based on a Markov game model 
	However, Chatterjee teaches
-performing game reasoning based on a Markov game model ([§2] “A stochastic game (SG) extends Markov decision processes (MDP) to multiple agents [10]. SGs involve multiple players starting at an initial state, independently choosing actions and receiving rewards leading to state transitions based on joint actions.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the satellite tracking system of Shen I, Kumar and Wang with Markov game model of Chatterjee to improve the quality of strategic decision-making. ([Abstract] “Enhanced uncertainty representations of payoffs may contribute to further understanding of dynamics between cyber attackers and defenders and advance the state-of-the-art in proactive cyber-system defense and strategic decision-making.”)

Regarding Claim 2
Shen I as modified by Kumar, Wang and Chatterjee teaches all of the limitations of claim 1 as cited above and Shen I further teaches
- the space data information used for transfer learning and zero-shot learning further includes the predicted satellite behavior of the at least one satellite. (“[§3] “The results of tracking are the estimated satellite states and the covariance matrix P.”; “estimated” reads on “predicted”)

Regarding Claim 7
Shen I as modified by Kumar, Wang and Chatterjee teaches all of the limitations of claim 1 as cited above and Kumar further teaches
- performing transfer learning and zero-shot learning to obtain the semantic layer includes modeling satellite behavior patterns of the at least one satellite ([0082] “Therefore we propose a customized zero-shot learning model.”[0083] “In traditional zero-shot learning tasks such as visual recognition, a semantic space is first created using auxiliary information sources”; [Fig. 4] discloses the performing zero-shot learning; “semantic space” reads on “semantic layer”; ) ,including extracting features from the space data information,([0039] “The temporal features are extracted from a large set of observed land cover series and constitute a “semantic” temporal feature space so as to allow unseen land cover classes to be related to the temporal feature space and identify them.”)
- generating a classifier model through training using the extracted features ([0039-0040] “In a further embodiment, multiple types of features are combined into a classification model. ... Then we integrate this learning approach into a long-short term memory (LSTM) model”; “learning” reads on “training”)
	Same motivation as claim 1.
	Chatterjee further teaches
- performing game reasoning based on the Markov game model to predict the satellite behavior of the at least one satellite and the management of the plurality of space sensing assets according to the semantic layer and the modeled state uncertainty and uncertainty propagation includes using the classifier model to detect satellite behavior patterns ([§2] “A stochastic game (SG) extends Markov decision processes (MDP) to multiple agents [10]. SGs involve multiple players starting at an initial state, independently choosing actions and receiving rewards leading to state transitions based on joint actions.”) and identify abnormal satellite behavior patterns. ([§5][Fig. 9] “In this figure, probability bounds analysis yields the lower (in blue) and upper (in red) bounds for the notional payoff distributions.”; “upper (in red) bounds” reads on “abnormal”)
	Same motivation as claim 1.

Regarding Claim 9
Claim 9 is an apparatus claim comprising a processor and a memory corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Kumar teaches a processor and a memory ([0007] “a memory and a processor”).

Regarding Claim 10
Claim 10 is an apparatus claim comprising a processor and a memory corresponding to the
methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 2. Note that Kumar teaches a processor and a memory ([0007] “a memory and a processor”).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shen I in view of  Kumar in view of Wang further in view of Chatterjee further in view of Terrell et al. (US 20150066481 A1, hereinafter Terrell) 

Regarding Claim 3
Shen I as modified by Kumar, Wang and Chatterjee teaches all of the limitations of claim 1 as cited above but does not distinctly disclose
- the semantic layer depicts relationships between features, attributes, and classes extracted from the space data information, and includes space pattern dictionary and/or semantic rules.
	However, Terrell teaches
- the semantic layer depicts relationships between features, attributes, and classes extracted from the space data information, and includes space pattern dictionary and/or semantic rules.( “[0068] At step 3, at least one semantic rule to be applied to the audio file is determined from the received semantic information. … For example, the production data may be indicative of a type of audio processing actions to be performed, characteristics/parameters for the audio processing actions, a configuration or sequence for the audio processing actions to be performed, and/or desired target production features that the processed audio signal should have.”; “type” reads on “classes” and “characteristics/parameters” reads on “attributes”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the satellite tracking system of Shen I, Kumar, Wang and Chatterjee with semantic relationship of Terrell to improve efficiency in behavior prediction. ( [0111] “Another feature of sub-grouping is the sharing of extracted features between processors, to prevent repeated calculation of extracted features and thus improve efficiency.”)

Regarding Claim 11
Claim 11 is an apparatus claim comprising a processor and a memory corresponding to the
methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 3. Note that Kumar teaches a processor and a memory ([0007] “a memory and a processor”).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shen I in view of Kumar in view of Wang further in view of Chatterjee further in view of Shen et al. (“Game optimal sensor management strategies for tracking elusive space objects”, hereinafter Shen II) 

Regarding Claim 4
Shen I as modified by Kumar, Wang and Chatterjee teaches all of the limitations of claim 1 as cited above but does not distinctly disclose
- in response to the predicted management of the plurality of space sensing assets different from current management of the plurality of space sensing assets, updating the management of the plurality of space sensing assets
	However, Shen II teaches
- in response to the predicted management of the plurality of space sensing assets different from current management of the plurality of space sensing assets, updating the management of the plurality of space sensing assets ([Abstract] “In the optimal control setup, the states (positions and velocities) of space objects are computed (filtered) based on the sensor measurements. However, the optimal control approach does not consider the intelligence of the space objects that may change their orbits intentionally to make it difficult for the observer to track it.”; [§3] “Since the purser will not maneuver, Tp=αp=βp=0. The up is an on-off control. When up=1, the pursuer will spend the sensor resource to get measurements of the evader.”; “up=1” reads on “predicted management is different from current management”; “spend the sensor resource to get measurements of the evader” reads on “updating the management of the plurality of space sensing assets”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the satellite tracking system of Shen I, Kumar, Wang and Chatterjee with sensor management of Shen II to provide accurate space situation awareness thereby improving the behavior prediction rate. ( [§ 1] “To accurately provide SSA, space object assessment can be coordinated through a User-Defined Operating Picture (UDOP) [2].”)

Regarding Claim 12
Claim 12 is an apparatus claim comprising a processor and a memory corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that Kumar teaches a processor and a memory ([0007] “a memory and a processor”).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen I in view of Kumar in view of Wang further in view of Chatterjee further in view of Horwood (US 20140072233 A1).

Regarding Claim 5
Shen I as modified by Kumar, Wang and Chatterjee teaches all of the limitations of claim 1 as cited above but does not distinctly disclose
- the state uncertainty is represented as a product of a Gaussian distribution of measurement noise and a Von-Mises distribution of initial condition uncertainty, wherein both distributions are defined on a cylindrical manifold R5 x S, where R is a space of reals and S denotes a circular space.
	However, Horwood teaches
- the state uncertainty is represented as a product of a Gaussian distribution of measurement noise and a Von-Mises distribution of initial condition uncertainty, wherein both distributions are defined on a cylindrical manifold R5×S, where R is a space of reals and S denotes a circular space. ([0006] “Thus, more rigorously, an orbital element state space is defined on the six-dimensional cylinder R5×S.” [0007] “Embodiments of the present invention overcome the disadvantages and limitations of the prior art by providing methods and systems for properly characterizing the uncertainty of a state defined on a n+1 dimensional cylindrical manifold RnxS,” [0030] “The Gauss von Mises (GVM) distribution uses the von Mises distribution, the analogy of a Gaussian distribution defined on a circle, to robustly describe uncertainty in the angular coordinate.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the satellite image recognition system of Shen I, Kumar, Wang and Chatterjee with the state uncertainty representation of Horwood to achieve extensibility and improvement of the behavior prediction system. ([0008] “Using the GVM distribution as input, extensions and improvements can be made to tracking algorithms including the Bayesian non-linear filter used for uncertainty propagation and data fusion, batch processing and orbit determination, multi-dimensional quadrature, and likelihood ratios and other scoring metrics used in data association.”)

Regarding Claim 13
Claim 13 is an apparatus claim comprising a processor and a memory corresponding to the
methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 5. Note that Kumar teaches a processor and a memory ([0007] “a memory and a processor”).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen I in view of Kumar in view of Wang further in view of Chatterjee further in view of Boros et al. (“Markov decision processes and stochastic games with total effective payoff”, hereinafter Boros).

Regarding Claim 6
Shen I as modified by Kumar, Wang and Chatterjee teaches all of the limitations of claim 1 as cited above and Shen I further teaches
- wherein: the at least one satellite and the plurality of space sensing assets in the PE system are players; ([3.PE GAME SETUP] “In our dynamic PE game model, each player P (purser, the observer) or E (evader, the elusive spacecraft to be tracked) has its own system states and state transitions:”; [1. Introduction] “SSA includes elements of the Dynamic Data-Driven Application System paradigm with models (e.g., orbital mechanics), measurements (e.g., space-based optical sensors)”;)
Chatterjee further teaches
- the game reasoning performed based on the Markov game model is a Markov decision process, ([§2] “A stochastic game (SG) extends Markov decision processes (MDP) to multiple agents [10].”)
Same motivation as claim 1.
The combination of Shen I, Kumar, Wang and Chatterjee does not distinctly disclose
- a payoff function is defined for each action based on a predicted state of the PE system prior to the action and a measured state of the PE system after the action; 
- an action-value function is defined as a sum of weighted payoff functions of actions taken in a preset period, wherein for every two consecutive actions, a discount factor ranging between 0 and 1 is used to weight a former action between the two consecutive actions; and performing game reasoning based on the Markov game model includes examining the action-value function for the actions taken in the preset period.
	However, Boros teaches
- a payoff function is defined for each action based on a predicted state of the PE system prior to the action and a measured state of the PE system after the action;  (“In this paper we consider the following two effective payoff functions: 

    PNG
    media_image1.png
    155
    403
    media_image1.png
    Greyscale

The first one, called mean payoff, is classic (Gillette 1957a; Blackwell 1962). The second
one, called total payoff or total reward, was introduced by Thuijsman and Vrieze (1987), as a ‘refinement’ of the mean payoff.”; vt and vt+1 reads on “prior to the action” and “after the action”)
- an action-value function is defined as a sum of weighted payoff functions of actions taken in a preset period, wherein for every two consecutive actions, a discount factor ranging between 0 and 1 is used to weight a former action between the two consecutive actions ([§6.1] “Let β be a number in ∈ (0, 1] called the discount factor. Discounted mean payoff stochastic games were introduced by Shapley (1953) and have payoff function:

    PNG
    media_image2.png
    69
    360
    media_image2.png
    Greyscale
 where 
    PNG
    media_image3.png
    29
    348
    media_image3.png
    Greyscale
is the sequence of expected rewards incurred at steps 0, 1,... of the play,”; “β be a number in ∈ (0, 1]” reads on “ranging between 0 and 1” and β works as a weight in the formula; “expected rewards” reads on “action-value function”; )
- performing game reasoning based on the Markov game model includes examining the action-value function for the actions taken in the preset period. ([§1.1] “We will consider Markov decision processes (MDPs) with total effective payoff.”; “effective payoff” cited above reads on “action-value function”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the satellite tracking system of Shen I, Kumar, Wang and Chatterjee with the Markov Decision Process of Boros to provide perfect state information thereby achieving optimal game strategies. ([Abstract] “We show that there exist uniformly optimal pure and stationary strategies that can be computed by solving a polynomial number of linear programs. This implies that in a two-player zero-sum stochastic game with perfect information and with total effective payoff there exists a stationary best response to any stationary strategy of the opponent.”)

Regarding Claim 14
Claim 14 is an apparatus claim comprising a processor and a memory corresponding to the
methods of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 6. Note that Kumar teaches a processor and a memory ([0007] “a memory and a processor”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen I in view of Kumar in view of Wang further in view of Chatterjee further in view of Chiang et al.( US 20160369777 A1, hereinafter Chiang).

Regarding Claim 8
Shen I as modified by Kumar, Wang and Chatterjee teaches all of the limitations of claim 7 as cited above but does not distinctly disclose
- when an abnormal satellite behavior pattern is identified, further including: triggering a warning message.
	However, Chiang teaches
- when an abnormal satellite behavior pattern is identified, further including: triggering a warning message([0031] “Abnormal behaviors detected in the target sensor data are warned, indicating abnormal behaviors of the device 101.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the satellite image recognition system of Shen I, Kumar, Wang and Chatterjee with the warning notification of Chiang to provide timely notification thereby achieving optimal solutions. ([Abstract] “To build the one or more models, the system identifies at least one optimization problem for each of the models; constructs a dynamical system such that stable equilibrium points (SEPs) of the dynamical system have one-to-one correspondence with local optimal solutions of the at least one optimization problem;”)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG W LEE/
Examiner, Art Unit 2123

/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129